Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 14, 19, and 20 have been amended. 
Claims 8 and 16 have been canceled.
Claims 9-13, 15, 17, and 18 have been previously presented.
Claims 1-7, 9-15, and 17-20 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments on pages 10-11, filed on 1/6/22, have been fully considered but they are not persuasive. Applicant notes, on page 10, that Claims 1, 14, 19, and 20 are amended, and Claims 1-7, 9-15, and 17-20 are pending. 
.Specifically regarding Applicant’s arguments:
35 U.S.C. § 103 Rejections:
	Applicant argues, on page 10, that Claims 1-4, 6-7, 9-15, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Smintina, U.S. Patent Application Publication 20120158748, in view of Wu, U.S. Patent Application Publication 20110004509, and further in view of Humphries, U.S. Patent Application Publication 20140236845, and notes that Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Smintina, U.S. Patent Application Publication 20120158748, in view of Wu, U.S. Patent Application Publication 20110004509, further in view of Humphries, 
	Applicant argues, on pages 10-11, that that the present claimed invention would not have been obvious over the applied art, and no combination of the applied art would have taught, suggested, resulted in, or otherwise rendered obvious the present claimed invention. 
	Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the new claims and amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.	 
	Applicant’s arguments have been fully considered, but are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 7, 9-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smintina, U.S. Patent Application Publication 20120158748 (hereafter “Smintina”), in view of Wu, U.S. Patent Application Publication 20110004509(hereafter “Wu”), in view of Humphries, U.S. Patent Application Publication 20140236845 (hereafter “Humphries”), and further in view of Adiga, U.S. Patent Application Publication 20080133319 (hereafter “Adiga”).
	Regarding claim 1, 
	Smintina — which is directed to ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval — discloses:
	(Claim 1) A system comprising: circuitry configured to [perform modeling on] data relevant to an object; [...] to determine parameters of a function relevant to the object;
	[The executed pieces of software, in additional embodiments, also facilitate a calculation of a probability that a real estate property is likely to be sold within a specific time interval…an automated real estate system that relies on valuation modeling in combination with other data to rank real estate properties offered for sale in a certain market (0019, Fig. 1; see also 0007, 0015, 0022, claim 16); Calculators are used to produce various calculations. One skilled in the art would understand that calculators are computing machinery on which pieces of software can be executed to produce various calculations (0022); Other calculations may also be presented to the rank score calculator…Such a calculation may not necessarily be a constant, but could be a function based on other factors (0024); The factor "estimated market value" of the real estate property can be obtained using a professional appraisal report or one of the many automated valuation models such as the Quantarium Valuation Model (0056); Given that a rank score factor may be a dependent function of other factors, the method executes one or more dependent functions to resolve prior to calculation of the rank score (0055)] While the disclosure as related to an automated real estate system and calculations comprising a function based on factors of the real estate property as related to a real estate valuation model teaches or suggests A system comprising: circuitry configured to [perform modeling on] data relevant to an object; [...] to determine parameters of a function relevant to the object, Smintina does not appear to disclose the limitations in the context of machine learning. Smintina does not appear to explicitly recite prepare machine learning data and does not appear to explicitly recite perform machine learning on the learning data, using maximum likelihood estimation.
	generate a first parameter corresponding to a type of the object; generate a second parameter corresponding to transaction information corresponding to the object; 
	The Examiner notes the discussion above applies here, as well. The Examiner asserts the disclosure of calculations comprising a function based on factors of the real estate property as related to a real estate valuation model teaches or suggests generate a first parameter corresponding to a type of the object and generate a second parameter corresponding to transaction information corresponding to the object.
	Additionally and alternatively, Smintina further discloses:
	generate a first parameter corresponding to a type of the object; generate a second parameter corresponding to transaction information corresponding to the object; 
	[The system 100 also facilitates a "what if" scenario in which the real estate seller 104 enters a hypothetical listing price for a subject real estate property and various embodiments predict a rank of the subject real estate property among all other real estate properties that are available in a local market…Alternatively, the real estate seller 104 enters a desired time interval in which the subject property is desired to be sold, and various embodiments calculate a hypothetical price that may facilitate such a transaction, which may be attended by a statistical confidence interval (0021); The real estate ranking system 110 finds one or more desired real estate properties and ranks them in accordance with various calculable factors including the financial value or equity of the one or more real estate properties as well as traditional factors such as location, price range, number of bedrooms, number of bathrooms, lot size, age, and so on (0015; see also 0032); Given that a rank score factor may be a dependent function of other factors, the method executes one or more dependent functions to resolve prior to calculation of the rank score (0055)]  The Examiner asserts the disclosure of as related to applying a real estate valuation model to a desired time interval to calculate a hypothetical price that may facilitate a transaction, and various calculable factors including the financial value or equity of the one or more real estate properties as well as traditional factors such as location, price range, number of bedrooms, number of bathrooms, lot size, age, and so on teaches or suggests generate a first parameter corresponding to a type of the object and generate a second parameter corresponding to transaction information corresponding to the object.
	calculate a feature value corresponding to the object by applying the function to the first and second parameters; 
	The Examiner notes the discussion above applies here, as well. The Examiner asserts the above disclosure as related to applying a real estate valuation model to a desired time interval to calculate a hypothetical price that may facilitate a transaction, and various calculable factors including the financial value or equity of the one or more real estate properties as well as traditional factors such as location, price range, number of bedrooms, number of bathrooms, lot size, age, and so on teaches or suggests calculate a feature value corresponding to the object by applying the function to the first and second parameters.
	Additionally and alternatively, Smintina further discloses:
	calculate a feature value corresponding to the object by applying the function to the first and second parameters; 
	[Given that a rank score factor may be a dependent function of other factors, the method executes one or more dependent functions to resolve prior to calculation of the rank score (0055); Other calculable factors relied on by the real estate ranking system 110 include trust factors that are indicative of the confidence of financial value or equity; history of the listing, which is dependent on the number of days a real estate property has been on the market and whether there were any changes in its listing price; local market trends, such as the number of days on the market, inventory velocity, price trends, and so on; relevancy for the user; and community features, such as conditions of schools as well as demographic, economic, and cultural factors (0016, Fig. 2) [the Examiner interprets calculable factors (i.e., trust factors, trends, relevancy, community features) as comprising a feature value corresponding to an object calculated by applying the function to the first and second parameters];  
	The Examiner notes the disclosure provides a plurality of additional examples (referenced below) which may be interpreted as teaching or suggesting the limitation [calculate a feature value corresponding to the object by applying the function to the first and second parameters]:
	[calculations as functions based on factors, such as price ranges and days on market (0024); determining a rank of a subject real estate property within a selected subset of real estate properties on the market…selection criteria for a subset of real estate properties (or defined market) within which the subject real estate property is to be ranked (be it within 5 miles, same zip code, same city, and so on). The method calculates a rank score for each real estate property in the subset and proceeds to order them into a list (0017; see also 0026-0027, Figs. 3A-3C); The executed pieces of software also facilitate the generation of suggested listing prices for real estate properties (0018); The executed pieces of software, in additional embodiments, also facilitate a calculation of a probability that a real estate property is likely to be sold within a specific time interval…an automated real estate system that relies on valuation modeling in combination with other data to rank real estate properties offered for sale in a certain market (0019); Each real estate property in the list representation includes a representative picture of the real estate property. A listing price appears next to the picture. Above the listing price is a star representation which coarsely quantifies the desirability of the corresponding real estate property by various other factors that may be orthogonal to the ranking of the corresponding real estate property (0035)] 
	Smintina further discloses:
	generate display data based on the calculated feature value; output the display data to a device remotely connected to the system via a network; and 
	[FIG. 4 illustrates an archetypical user interface 400 that is presented to real estate buyer 102 (0031); The system 100 then sorts the found real estate properties in a ranked order according to the rank scores of the found real estate properties (0033); The rightward area of the user interface 400 displays the found real estate properties in two representations, an ordered list and a map. Above the two representations, there is a textual explanation of what was found (0034); The map representation displays found real estate properties on a map. Each real estate property is numbered with a number that is indicative of its ranking using its rank score. Next to the map representation is a list representation which displays a list of found real estate properties ordered and numbered in accordance with their ranking using their rank scores. Each real estate property in the list representation includes a representative picture of the real estate property. A listing price appears next to the picture. Above the listing price is a star representation which coarsely quantifies the desirability of the corresponding real estate property by various other factors that may be orthogonal to the ranking of the corresponding real estate property (0035); the use of a web site, smartphone app, buyer and seller terminals, and network hardware (0014, 0019, 0034, 0038, Fig. 1)] The Examiner interprets the disclosure as related to: displaying the map representation displaying found real estate properties numbered with a number that is indicative of its ranking using its rank score; a list representation which displays a list of found real estate properties ordered and numbered in accordance with their ranking using their rank scores; above the listing price is a star representation which coarsely quantifies the desirability of the corresponding real estate property by various other factors that may be orthogonal to the ranking of the corresponding real estate property; and the use of a web site, smartphone app, buyer and seller terminals, and network hardware as teaching or suggesting generate display data based on the calculated feature value; output the display data to a device remotely connected to the system via a network
	Regarding the limitation of: feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning, 
	Smintina discloses:
	feed a difference between predicted and actual values [...] of a transaction involving the object [back to the model]
	[From Terminal C2 (FIG. 6K), the method proceeds to block 6084 where the second multiplicand is a sum of two summands, the first summand being a product of two multiplicands... the dividend of the quotient is a difference between a factor "estimated market value" of the object property, as a minuend, and the factor "list price" of the object property, as a subtrahend. This quotient is a measure of value or equity. The factor "estimated market value" of the real estate property can be obtained using a professional appraisal report or one of the many automated valuation models such as the Quantarium Valuation Model. The method then continues to block 6092 where the second summand of the second multiplicand is a product of the factor "estimation trust weight" of the object property, and a factor "estimation trust factor" of the object property. Each of these factors "estimation trust weight" and "estimation trust factor" has a value between zero "0" and one "1". As a calculated example, suppose a subject property is on the market in the City of Bellevue in the State of Washington for 120 days, where the average time to sell a property is 60 days. The subject property is listed for $400,000 and its estimated market value is $500,000 (with a trust factor of 0.9). Assuming a 20% estimation trust weight, with the difference from 100% going to the equity factor weight, then the rank score for this subject property is calculated to be 0.19 (0056, see also claim 14, claim 19)] The Examiner asserts the list price may be interpreted as corresponding to the predicted value and the estimated market value may be interpreted as corresponding to the actual value. While the Examiner asserts the disclosure teaches or suggests feed a difference between the list price [predicted value] and estimated market value [actual value] of a transaction involving the object [back to the model], the Examiner notes Smintina does not appear to explicitly recite the difference in values fed back to the model are values of a result of a transaction, and does not appear to recite the limitations in the context of machine learning.
	While Smintina teaches or suggests feed a difference between predicted and actual values of a result of a transaction involving the object [back to the model], as discussed above, Smintina does not appear to disclose the limitations in the context of machine learning. Smintina does not appear to explicitly recite feed a difference...back to the machine learning.
	wherein the feature value corresponds to a contract probability related to sale of the object in each of a plurality of transaction periods and, in each of the plurality of transaction periods, for each of a plurality of predicted contract prices.  
	[a calculation of a probability that a real estate property is likely to be sold within a specific time interval (0019, claim 8); Alternatively, the real estate seller 104 enters a desired time interval in which the subject property is desired to be sold, and various embodiments calculate a hypothetical price that may facilitate such a transaction, which may be attended by a statistical confidence interval (0021)] This disclosure describes calculating a probability that a real estate property is likely to be sold within a specific time period and a hypothetical price that may facilitate such a transaction, wherein the hypothetical price may be interpreted as corresponding to the predicted contract price for the associated time interval and contract probability. The disclosure further describes the user entering a desired time interval in which the subject property is desired to be sold. As described by Smintina, each of these time intervals may be associated with a hypothetical price that may facilitate a probability that a real estate property is likely to be sold within the corresponding time interval, wherein changing the time interval or hypothetical price results in a change in the contract probability associated with the time interval and hypothetical price (i.e., wherein the feature value corresponds to a contract probability related to sale of the object in each of a plurality of transaction periods and, in each of the plurality of transaction periods, for each of a plurality of predicted contract prices).
	Additionally and alternatively, Smintina further discloses:
	[The foregoing processing facilitates the seller to use a "what if" scenario in which he enters a hypothetical list price value for a real estate property (subject property), and the method 6000 determines how the subject property would rank among all other properties for sale, matching a given selection criteria (0049; see also 0021); Alternatively, the real estate seller 104 enters a desired time interval in which the subject property is desired to be sold, and various embodiments calculate a hypothetical price that may facilitate such a transaction, which may be attended by a statistical confidence interval (0021; see also 0049)]
	As described by Smintina, in addition to the initial disclosure as related to calculating a probability that a real estate property is likely to be sold within a specific time interval (0019, claim 8) and the real estate seller 104 enters a desired time interval in which the subject property is desired to be sold, and various embodiments calculate a hypothetical price that may facilitate such a transaction, which may be attended by a statistical confidence interval (0021); Smintina further describes that the system processing facilitates a “what if” scenario wherein a user may enter a hypothetical list price value for a real estate property (0049; see also 0021), or the user may enter a desired time interval in which the subject property is desired to be sold, and various embodiments calculate a hypothetical price that may facilitate such a transaction, which may be attended by a statistical confidence interval (0021; see also 0049)]
	As described by Smintina, each of these time intervals may be associated with a hypothetical price that may facilitate a probability that a real estate property is likely to be sold within the corresponding time interval, wherein changing the time interval or hypothetical price results in a change in the contract probability associated with the time interval and hypothetical price (i.e., wherein the feature value corresponds to a contract probability related to sale of the object in each of a plurality of transaction periods and, in each of the plurality of transaction periods, for each of a plurality of predicted contract prices).
	[The user (such as a prospective seller) can go back and change the hypothetical asking price and go through the rest of the process again to determine how the new hypothetical asking price changes the ranking of the subject property among actual properties offered for sale on the market, given the selection criteria. The process can continue again with the analysis and comparison of the ranked properties and may loop through the steps as many times as the user wants to exercise different hypothetical asking prices
	Additionally, in reference to the disclosure of the “what if” scenario discussed above, the disclosure of Smintina (referenced below) further describes the user going through the process (the “what if” scenario) as many times as the user wants so that the user may come away with a better understanding of the importance and influence of the hypothetical asking price for the subject property if it would be offered on the market at a certain point in time and allow for the prospective seller to make more educated decisions related to selling real estate properties process:
	[As part of the process, the user (such as a prospective seller) can go back and change the hypothetical asking price and go through the rest of the process again to determine how the new hypothetical asking price changes the ranking of the subject property among actual properties offered for sale on the market, given the selection criteria. The process can continue again with the analysis and comparison of the ranked properties and may loop through the steps as many times as the user wants to exercise different hypothetical asking prices. Ultimately, after exercising desired hypothetical asking prices for the subject property, the user (such as a prospective seller) may rely on real estate professional services to offer the subject property on the market. The user may come away with a better understanding of the importance and influence of the hypothetical asking price for the subject property if it would be offered on the market at a certain point in time. This allows the prospective seller to make more educated decisions related to selling real estate properties process (0049)]
	While the disclosure of Smintina teaches an automated real estate system that relies on valuation modeling in combination with other data to rank real estate properties offered for sale in a certain market, Smintina, as discussed above, does not explicitly recite machine learning, preparing learning data [in the context of machine learning data], perform machine learning on the learning data, using maximum likelihood estimation, and Smintina does not appear to explicitly recite the difference in values fed back to the model are values of a result of a transaction, and does not appear to recite feed a difference in values back to the machine learning. 
	
	However, Wu — which is directed to systems and methods for predicting sales of listings — discloses (note while additional portions of limitations are provided for context of the disclosure as related to the claim limitations, the portion in italics is what has not explicitly been addressed or is particularly being addressed):
	A system comprising: circuitry configured to prepare learning data relevant to an object; 
	[systems and methods for predicting sales of item listings within a network-based transaction system (0002); creating a training data set (0054, 0056, 0058); In certain examples the prediction modules 202 can include a training module 204 and a prediction module 206 (0046); The training module 204 is configurable to access historical transaction data from the database 126 to develop a training set of potential purchase criteria (e.g., prediction features) (0047)]
	perform machine learning on the learning data, 
	[predicting whether a new item listing can be sold involves developing a prediction model from one or more of the purchase criteria listed above. Prediction models can be trained via machine learning algorithms. In an exemplary embodiment, given an item candidate (e.g., new item listing), the models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features). This concept can be extended to the calculation of confidence or probability scores computed by the model to rank a set of items. Hence, a user can enter a search result and receive a set of results ranked according to each item's probably of conversion (e.g., sale) (0034); The prediction module 206 is configurable to use the training set developed by the training module 204 to predict an item listing's potential for being sold (0047); The prediction model can be created by using machine learning algorithms (0058, 0061)] The Examiner asserts the disclosure as related to: developing a prediction model; prediction models trained via machine learning algorithms; prediction modules can include a training module; and a prediction module configurable to use the training set developed by the training module  teaches or suggests prepare learning data relevant to an object.
	[perform machine learning on the learning data,] using maximum likelihood estimation, [to determine parameters of a function relevant to the object;] 
	[The number of competitive listings can influence an item's likelihood of being sold, as more listings tend to reduce the opportunity for any particular listing to stand out. In an example, the number of similar items in a particular category is calculated for each item, to determine the number of competitive item listings. Similar items can be determined by using title distance (e.g., determining the similarity in title from one listing to another). In another example, similar item listings can be determined by evaluating item listing attributes, such as manufacturer or model number (0025; see also 0029); Logistic regression...a generalized linear model that uses the logit as its link function…Instead of a least-squared deviation criterion for the best fit, logistic regression uses a maximum likelihood method, which maximizes the probability of getting the observed results given the regression coefficients (0037); items are ranked by the likelihood of actually being sold (0016)]
	feed...actual values of a result of a transaction involving the object back to the machine learning, 
	[the training data set created in operation 406 can be input as one of the variables (0055-0056); The training data set can include historical transaction data collected by the networked system…The prediction model can be created by using machine learning algorithms as described above. The prediction module 206 creates one or more prediction models that are subsequently used to rank search results or potential recommendations. The prediction model ranks input item listings according to the item listings' probability of being successfully sold within the networked system 102 (0058)] The Examiner interprets historical transaction data as comprising values of a result of a transaction. The Examiner asserts the disclosure of Wu describes feeding historical transaction data as training data to train the machine learning model (i.e., feeding actual values of a result of a transaction involving the object back to the machine learning). 
	Smintina teaches ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval. Wu teaches predicting sales of listings. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Smintina and Wu is that Wu discloses machine learning, preparing learning data [in the context of machine learning data], perform machine learning on the learning data, using maximum likelihood estimation, and [feeding values] back to the machine learning, wherein the values fed back to the model are values of a result of a transaction. Additionally, Wu further teaches models can calculate conversion probability by using a vector of purchase criteria (also referred to as prediction features), wherein this concept can be extended to the calculation of confidence or probability scores computed by the model to rank a set of items (0034). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for predicting sales of listings (as taught by Wu) with the system and method for ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval (as taught by Smintina) in order to assist the potential buyer in finding the most desirable products or services (Wu 0004), reduce the amount of time spent finding the desired items and improve user satisfaction with a particular network-based transaction system (Wu 0016), evaluate historical transaction data to determine whether being part of an inventory improves the likelihood of sale for an item listing (Wu 0031), and bring extra profits to the commerce system's operators (Wu 0005).
	Particularly regarding the limitation of: feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning, the Examiner notes the combination of Smintina and Wu does not explicitly recite feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning. While the Examiner asserts the combination of Smintina and Wu teaches the broadest reasonable interpretation of the claim limitations, as discussed above, in order to expedite compact prosecution, the Examiner introduces Humphries to more explicitly address the limitation of, feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning in a context more analogous with the instant specification. 
Humphries — which is directed to systems and methods for automatically determining a current value for a home — discloses:
	feed a difference between predicted and actual values of a result of a transaction involving the object back to the [model], 
	[FIG. 8 shows steps typically performed by the facility in order to score a tree...the facility identifies recent sales...in order to score the tree (c10 30-33); the facility compares the value obtained in step 803 to the selling price for the sale to determine an error magnitude, dividing the difference between valuation and selling price by selling price. In step 806, the facility calculates a score that is inversely related to the median error magnitude (c10 30-40, Fig. 8; see also c10 43-66, Fig. 9, claim 19); an error column 912 indicating the difference between each home's valuation and selling price (c10 59-61, Fig. 9); Each tree's median error value is used to determine weightings for the trees that are inversely related to their median error values (c10 64 – c11 8)] The Examiner interprets the disclosure as related to indicating the difference between each home's valuation and selling price, a score that is inversely related to the median error magnitude; and an error column indicating the difference between each home's valuation and selling price as teaching or suggesting feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning.  
	While Humphries does not explicitly recite the model as being a machine learning model, Humphries notes the need to accurately determine the value or residential real estate properties and determine appropriate offer amounts (Humphries c1 22-30) and provide a new approach to valuing houses that is more universally accurate, less expensive, and more convenient than conventional methods (Humphries 1 52-56), and, as related to the list of references cited as related to Humphries in the context of applying machine learning to the field of real estate, the list of references cited includes publications directed to A Regression Method for Real Estate Price Index Construction (pg. 5 column 1), An Evaluation of Multiple Regression Analysis, Comparable Sales Analysis and Artificial Neural Networks for the Mass Appraisal of Residential Properties in Northern Ireland (pg. 5 column); Regression Analysis Appraisal Models (pg. 6 column 2); and also references publications associated with machine learning and support vector machines (see pg. 5 column 1; pg. 5 column 2; pg. 7 column 2; pg. 8 column). 
	The Examiner asserts the limitation of, feed a difference between predicted and actual values of a result of a transaction involving the object back to the machine learning would be obvious in view of the disclosure of Humphries, particularly in view of the disclosure of the combination of Smintina and Wu.
	Smintina teaches ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval. Wu teaches predicting sales of listings. Humphries teaches predicting sales of listings. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between the combination of Smintina and Wu and Humphries is that Humphries discloses feeding a difference between predicted and actual values of a result of a transaction involving the object back to a model.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for automatically determining a current value for a home (as taught by Humphries) and the features for predicting sales of listings (as taught by Wu) with the system and method for ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval (as taught by Smintina) in order to accurately determine the value or residential real estate properties and determine appropriate offer amounts (Humphries c1 22-30) and provide a new approach to valuing houses that is more universally accurate, less expensive, and more convenient than conventional methods (Humphries 1 52-56).
	Particularly regarding the new limitations added to the amended claims, the Examiner introduces Adiga to address the limitations in the context of displaying the probability related to the sale of the object simultaneously with each of the plurality of transaction periods.
	Adiga — which is directed to systems and methods for determining effect of price on distribution of time to sell property — discloses:
	the probability related to the sale of the object in each of the plurality of transaction periods is displayed simultaneously, and Reply to Office Action of October 6, 2021for each of the plurality of transaction periods, the probability related to the sale of the object for each of the plurality of predicted contract prices is displayed simultaneously.  
	[The client module 102 may enable the user 114 to access the expected value of time to sell the real property, the probability that it may not sell without relisting it at a lower price, a table of probabilities of the real property selling during discrete intervals of time, a variance of how long it may take to sell the real property, etc. to the client (0029, Fig. 6; see also 0030, 0044, 0058); allow the user (e.g., a realtor, a owner, a buyer, etc) to access the objective price, the probability distribution on time to sell the real property conditioned on offer price (0032); a probability view 600 may be displayed, as shown in an exemplary embodiment in FIG. 6. An objective price 602 may be shown... a characteristic of a probability distribution on time to sell the real property may be shown for one or more offer prices, selected according to a schedule or by user 114. In the exemplary case shown, three possible offer prices 604 are shown, and probabilities 606 of selling the real property within 3 different lengths of time 608 are shown. Other numbers and lengths of time may be shown (0060)]



    PNG
    media_image1.png
    633
    580
    media_image1.png
    Greyscale

	
	Smintina teaches ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval. Wu teaches predicting sales of listings. Humphries teaches predicting sales of listings. Adiga teaches determining effect of price on distribution of time to sell property. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between the combination of Smintina, Wu, Humphries, and Adiga is that Adiga discloses: allowing a user to access the expected value of time to sell the real property, the probability that it may not sell without relisting it at a lower price, a table of probabilities of the real property selling during discrete intervals of time, a variance of how long it may take to sell the real property, etc. to the client; showing a probability distribution on time to sell a property for one or more offer prices, selected according to a schedule or by a user; and displaying a probability view comprising a plurality of prices and time intervals.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for displaying a probability view comprising a plurality of prices and time intervals (as taught by Adiga), the features for automatically determining a current value for a home (as taught by Humphries) and the features for predicting sales of listings (as taught by Wu) with the system and method for ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval (as taught by Smintina) in order to quantitatively model the effect of price on the distribution of time to sell real property (Adiga 0005), determine a statistical relationship among listing price, objective price, and time to sell (Adiga 0009), and to determine a probability distribution on the length of time to sell said first real property as a function of an offer price (Adiga 0007) for mapping offer price for said first real property to a set of intervals of time to sell said first house (Adiga 0007),

	Regarding claim 2, The system of claim 1, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 1.
	Wu further discloses:
	wherein the type of the object corresponds to at least one of land, independent building, apartment, townhouse or commercial property.  
	[item listing may comprise an apartment listing (0020)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational discussed in addressing claim 1 for the initial motivation and rationale to combine the combination of Smintina, Wu, Humphries, and Adiga applies here, as well.

	Regarding claim 3, The system of claim 1, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 1.
	Smintina further discloses:
	wherein the transaction information includes at least one of a property identifier, sales date, sales price, sales reason, current owner information, demographic information or agent.  
	[determining a rank of a subject real estate property within a selected subset of real estate properties on the market. That determination is made after the method receives user input for an address of the subject real estate property and a tentative list price and further after the method receives user input for selection criteria for a subset of real estate properties (or defined market) within which the subject real estate property is to be ranked (be it within 5 miles, same zip code, same city, and so on) (0017; see also 0037 discussing the use of an “Address or Parcel Number,” “Tentative List Price,” and additional search criteria, such as price ranges and “Location”); the method receives a seller's asking price or other pricing derivations and a unique identifier for the subject real estate such as an address or an assessor parcel number (0044)]

	Regarding claim 4, The system of claim 1, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 1.
	Smintina further discloses:
	wherein the transaction information corresponds to access information of a website related to the object.  
	[profiles of the real estate buyer 102 and the real estate seller 104 to customize the ranking process (0019, claim 12); FIG. 5 illustrates a user interface 500 that is typically accessed by the real estate seller 104. Upon accessing, the user interface 500 is presented in three major sections. The first section is a banner across the top of the user interface 500. A few hyperlinks afford access to other web pages, such as the hyperlink titled "Home" and another hyperlink titled "About Us" (0036, Fig. 5); A hyperlink titled "Add Favorite" is present, which when selected, adds the corresponding real estate property to a favorite list. These favorite real estate properties may be accessed by selection of the tab titled "Favorites" at the top of the user interface 400 (0035, Fig. 4)]
	While the Examiner asserts the disclosure above teaches the broadest reasonable interpretation, the Examiner notes, Smintina further discloses: 
	[The executed pieces of software, in a further embodiment, may use user feedback, such as click counts, activities on a web site, and so on, to refine the rank score of a real estate property (0019)] The Examiner asserts using user feedback, such as click counts, activities on a web site, and so on, to refine the rank score of a real estate property teaches or suggests access information of a website related to the object. The Examiner notes the disclosure of Smintina teaches or suggests the limitation in a manner analogous to the instant specification as related to access information of a website related to the object (see instant specification at least at 0091).

	Regarding claim 6, The system of claim 1, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 1.
	Wu further discloses:
	wherein the transaction information relates to advertising data related to a sale of the object.  
	[the term "market" should be understood to include a multi-seller, multi-buyer system, an online retail platform or store, or an advertisement publication system or platform (0016); FIG. 1 also illustrates a third party application...via the programmatic interface provided by the API server 114...The third party website may, for example, provide one or more promotional, marketplace or payment functions that are supported by the relevant applications of the networked system 102 (0045); A virtual store can allow a seller to advertise or present all item listings available from the seller within a customized setting. Once again, historical transaction data can be evaluated to determine whether being part of store inventory improves the likelihood of conversion (e.g., sale) for an item listing (0031; see also 0020 discussing the sale of an item in response to an ad)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational discussed in addressing claim 1 for the initial motivation and rationale to combine the combination of Smintina, Wu, Humphries, and Adiga applies here, as well.

	Regarding claim 7, The system of claim 2, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 2.
	Smintina further discloses:
	wherein the object is a real estate object, and the circuitry is configured to generate the feature value based on surrounding environment data corresponding to the real estate object.  
	[The real estate ranking system 110 finds one or more desired real estate properties and ranks them in accordance with various calculable factors including the financial value or equity of the one or more real estate properties as well as traditional factors such as location, price range, number of bedrooms, number of bathrooms, lot size, age, and so on (0015); Other calculable factors relied on by the real estate ranking system 110 include trust factors that are indicative of the confidence of financial value or equity...community features, such as conditions of schools as well as demographic, economic, and cultural factors (0016, 0026; see also 0055, 0058, claim 4); user input for selection criteria for a subset of real estate properties (or defined market) within which the subject real estate property is to be ranked (be it within 5 miles, same zip code, same city, and so on) (0017; see also 0044, 0047)]

	Regarding claim 9, The system of claim 1, 	
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 1.
	Regarding:
	wherein the generated display data includes data to display the contract probability during each of the plurality of transaction periods.  
	The Examiner notes the discussion of prior art as related to the claim 1 limitations applies here, as well, including the limitations of calculate a feature value corresponding to the object by applying the function to the first and second parameters; 
generate display data based on the calculated feature value; output the display data to a device remotely connected to the system via a network. The Examiner asserts it would be obvious to display any generated data in order to convey the generated data to the user.  
	Additionally and alternatively, in addition to the disclosure of Smintina as related to the claim 1 limitations of calculate a feature value corresponding to the object by applying the function to the first and second parameters; generate display data based on the calculated feature value; output the display data to a device remotely connected to the system via a network, Smintina further discloses:
	wherein the generated display data includes data to display the contract probability during each of the plurality of transaction periods.  
	[an automated real estate system that relies on valuation modeling in combination with other data to rank real estate properties offered for sale in a certain market (0019, Fig. 1; see also 0007, 0015, 0022, claim 16); a calculation of a probability that a real estate property is likely to be sold within a specific time interval...a group of notification systems...smartphone apps (0019, Fig. 1, claim 8); Alternatively, the real estate seller 104 enters a desired time interval in which the subject property is desired to be sold, and various embodiments calculate a hypothetical price that may facilitate such a transaction, which may be attended by a statistical confidence interval (0021; see also 0049)] This disclosure describes an automated real estate system comprising a smartphone application that calculates a probability that a real estate property is likely to be sold within a specific time interval, the user entering a desired time interval, a hypothetical price that may facilitate such a transaction, and a statistical confidence interval. The Examiner asserts this disclosure teaches or suggests wherein the generated display data includes data to display the contract probability during each of the plurality of transaction periods.  
	Additionally and alternatively, the Examiner asserts the disclosure of Smintina (referenced below) as related to a “what if” scenario describing the user going through the process (the “what if” scenario) as many times as the user wants so that the user may come away with a better understanding of the importance and influence of the hypothetical asking price for the subject property if it would be offered on the market at a certain point in time and allow for the prospective seller to make more educated decisions related to selling real estate properties process teaches or suggests wherein the generated display data includes data to display the contract probability during each of the plurality of transaction periods.  
	[The foregoing processing facilitates the seller to use a "what if" scenario in which he enters a hypothetical list price value for a real estate property (subject property), and the method 6000 determines how the subject property would rank among all other properties for sale, matching a given selection criteria (0049; see also 0021); Using this information, the system 100 can predict that this subject property has a 95% probability to sell in fewer than 3 weeks. In addition, the user (seller) can enter into the system 100 a desired " time to sell" value (i.e., 4 weeks) and the system 100 can use the reverse rank score processing to suggest at what listing price would give the seller a 95% probability to sell the subject property within that time frame (i.e., fewer than 4 weeks) (0051); As part of the process, the user (such as a prospective seller) can go back and change the hypothetical asking price and go through the rest of the process again to determine how the new hypothetical asking price changes the ranking of the subject property among actual properties offered for sale on the market, given the selection criteria. The process can continue again with the analysis and comparison of the ranked properties and may loop through the steps as many times as the user wants to exercise different hypothetical asking prices. Ultimately, after exercising desired hypothetical asking prices for the subject property, the user (such as a prospective seller) may rely on real estate professional services to offer the subject property on the market. The user may come away with a better understanding of the importance and influence of the hypothetical asking price for the subject property if it would be offered on the market at a certain point in time. This allows the prospective seller to make more educated decisions related to selling real estate properties process (0049; see also 0018-0019)] The Examiner asserts the disclosure of Smintina teaches or suggests wherein the generated display data includes data to display the contract probability during each of the plurality of transaction periods.  

	Regarding claim 10, The system of claim 1, 	
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 1.
	Smintina further discloses:
	wherein the generated display data includes data to display the contract probability over a number of days elapsed since a sales start date.  
	[a calculation of a probability that a real estate property is likely to be sold within a specific time interval (0019, claim 8); Alternatively, the real estate seller 104 enters a desired time interval in which the subject property is desired to be sold, and various embodiments calculate a hypothetical price that may facilitate such a transaction, which may be attended by a statistical confidence interval (0021); the reverse rank score processing may be invoked to predict "time to sell" (or days on the market) for a subject property based on historical data gathered around the rank score…Using this information, the system 100 can predict that this subject property has a 95% probability to sell in fewer than 3 weeks. In addition, the user (seller) can enter into the system 100 a desired "time to sell" value (i.e., 4 weeks) and the system 100 can use the reverse rank score processing to suggest at what listing price would give the seller a 95% probability to sell the subject property within that time frame (i.e., fewer than 4 weeks) (0051; see also 0063)]

	Regarding claim 11, The system of claim 1, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 1.
	Smintina further discloses:
	wherein the generated display data includes data to display a rank according to saleability of the object.  
	[The real estate ranking system 110 finds one or more desired real estate properties and ranks them in accordance with various calculable factors including the financial value or equity of the one or more real estate properties as well as traditional factors such as location, price range, number of bedrooms, number of bathrooms, lot size, age, and so on (0015); A community features calculator 220 calculates other pieces of information that may additionally refine the rank score of the real estate property. For example, a desirability of school system calculator 222 calculates a quantifiable number that refines the rank score of the real estate property depending on the conditions of the school system in a particular geography in which the real estate property is located. Other community features calculated by the community features calculator 220 include demographics, economics, cultural factors, and so on (0026)]

	Regarding claim 12, The system of claim 1, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 1.
	Smintina further discloses:
	wherein the circuitry is configured to generate a user interface configured to receive an input setting a sales price corresponding to the object.  
	[FIG. 4 illustrates an archetypical user interface 400 that is presented to real estate buyer 102… buyers 102 may enter search criteria to find one or more real estate properties of interest (0031, Fig. 4); Another type of search criteria that is available to the real estate buyer 102 is in an area titled "Price range" (0032); FIG. 5 illustrates a user interface 500 that is typically accessed by the real estate seller 104 (0036); A second dialog box titled "Tentative List Price" allows the real estate seller to enter a hypothetical list price of the subject real estate property (0037)]

	Regarding claim 13, The system of claim 1, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 1.
	Wu further discloses:
	wherein the function is a linear regression function.  
	[The prediction model is calculated using either linear regression or logistic regression, in this example. Other examples can include different regression models, involve some form of combining regression models, or use an alternative machine-learning algorithm (0035-0036; see also 0055, claim 3)]
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational discussed in addressing claim 1 for the initial motivation and rationale to combine the combination of Smintina, Wu, Humphries, and Adiga applies here, as well.

	Regarding Independent claims 14, 19, and 20, claims 14, 19, and 20 are substantially similar to each other, as well as to claim 1. Aside from the additional elements of claim 20 as related to, “One or more non-transitory computer-readable media comprising computer program instructions...,” claims 14, 19, and 20 comprise minor variations in claim language and the order of claimed functions as compared to the substantially similar limitations of claim 1, wherein the minor variances in claim language and the order of the claimed functions do not amount to a material distinction that distinguishes the claimed invention from the disclosure of the referenced prior art. The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 1. The discussion of claim 1 applies to substantially similar limitations below. 
	Smintina further discloses:
	(claim 20) One or more non-transitory computer-readable media comprising computer program instructions, which when executed by a system, cause the system to:
	[a computer-readable medium form of the present subject matter includes a computer-readable medium having computer-executable instructions stored thereon for implementing a method for ordering real estate properties (0007, claim 16)]
	The remaining limitations of claims 14, 19, and 20 are addressed in addressing the substantially similar claim limitations of claim 1.
	The Examiner asserts the limitations added by the claim are recited in a manner in which the motivation and rational discussed in addressing claim 1 for the initial motivation and rationale to combine the combination of Smintina, Wu, Humphries, and Adiga applies here, as well.

	Regarding claim 15, The system of claim 14, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 14.
	Smintina further discloses:
	wherein the circuitry is configured to calculate the contract probability based on the feature value corresponding to a past transaction object and the feature value corresponding to the object.  
	[The executed pieces of software, in additional embodiments, also facilitate a calculation of a probability that a real estate property is likely to be sold within a specific time interval. Such a calculation is made by determining the rank of the real estate property and then using historical data for number of days on the market for properties which ranked in similar positions at the time of sale in order to determine the probability (0019, claim 8); the user is facilitated to find more details about the real estate properties of interest, such as historical sales data, marketing information provided by sellers or statistical analysis of real estate transactions in the area (0043); the reverse rank score processing may be invoked to predict "time to sell" (or days on the market) for a subject property based on historical data gathered around the rank score (0051)]

	Regarding claim 17, The system of claim 14, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 14.
	Smintina further discloses:
	wherein the circuitry is configured to modify a sales price of the object based on the calculated contract probability related to sale of the object over one of the predetermined transaction periods.  
	[Other calculable factors relied on by the real estate ranking system 110 include trust factors that are indicative of the confidence of financial value or equity; history of the listing, which is dependent on the number of days a real estate property has been on the market and whether there were any changes in its listing price (0016); determining a ranking after receiving a tentative list price (0017); a calculation of a probability that a real estate property is likely to be sold within a specific time interval. Such a calculation is made by determining the rank of the real estate property and then using historical data for number of days on the market for properties which ranked in similar positions at the time of sale in order to determine the probability (0019); informing various interested parties of new suggested listing prices and dynamically adjusting the underlying ranking computation as new patterns of real estate market emerge over time (0019, 0020, 0021); the method selects the subject property and prepares to invoke reverse rank score processing to produce a suggested listing price for the subject property. In other embodiments, the reverse rank score processing may be invoked to predict "time to sell" (or days on the market) for a subject property based on historical data gathered around the rank score. For example, if a subject property listed in the City of Bellevue, State of Washington, were at $350,000, and receives a rank score of 0.24, the system 100 knows that 95% of the properties in that city with a similar rank score were sold within 3 weeks. Using this information, the system 100 can predict that this subject property has a 95% probability to sell in fewer than 3 weeks. In addition, the user (seller) can enter into the system 100 a desired " time to sell" value (i.e., 4 weeks) and the system 100 can use the reverse rank score processing to suggest at what listing price would give the seller a 95% probability to sell the subject property within that time frame (i.e., fewer than 4 weeks) (0051)]

	Regarding claim 18, The system of claim 17, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 14.
	Smintina further discloses:
	wherein the circuitry is configured to: update the contract probability in response to the modified sales price; and output display data indicating the updated contract probability during said one of the predetermined transaction periods.  
	[Other calculable factors relied on by the real estate ranking system 110 include trust factors that are indicative of the confidence of financial value or equity; history of the listing, which is dependent on the number of days a real estate property has been on the market and whether there were any changes in its listing price (0016); determining a ranking after receiving a tentative list price (0017); a calculation of a probability that a real estate property is likely to be sold within a specific time interval. Such a calculation is made by determining the rank of the real estate property and then using historical data for number of days on the market for properties which ranked in similar positions at the time of sale in order to determine the probability (0019); informing various interested parties of new suggested listing prices and dynamically adjusting the underlying ranking computation as new patterns of real estate market emerge over time (0019, 0020, 0021); the method selects the subject property and prepares to invoke reverse rank score processing to produce a suggested listing price for the subject property. In other embodiments, the reverse rank score processing may be invoked to predict "time to sell" (or days on the market) for a subject property based on historical data gathered around the rank score. For example, if a subject property listed in the City of Bellevue, State of Washington, were at $350,000, and receives a rank score of 0.24, the system 100 knows that 95% of the properties in that city with a similar rank score were sold within 3 weeks. Using this information, the system 100 can predict that this subject property has a 95% probability to sell in fewer than 3 weeks. In addition, the user (seller) can enter into the system 100 a desired "time to sell" value (i.e., 4 weeks) and the system 100 can use the reverse rank score processing to suggest at what listing price would give the seller a 95% probability to sell the subject property within that time frame (i.e., fewer than 4 weeks) (0051)]

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Smintina, in view of Wu, in view of Humphries, in view of Adiga, and further in view of Lazarre, U.S. Patent Application Publication 20110066561.
	Regarding claim 5, The system of claim 1, 
	The combination of Smintina, Wu, Humphries, and Adiga teaches the limitations of claim 1.
	The combination of Smintina, Wu, Humphries, and Adiga does not appear to explicitly recite wherein the transaction information corresponds to movement information of a person related to the object.
	However, Lazarre — which is directed to the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness — discloses (note while additional portions of limitations are provided for context of the disclosure as related to the claim limitations, the portion in italics is what has not explicitly been addressed or is particularly being addressed):
	wherein the transaction information corresponds to movement information of a person related to the object.  
	[these teachings can express the aforementioned real estate marketing effectiveness prediction as a number or other metric that expresses a calculation regarding an expected number of showings for the given real estate offering. By one approach these showings can comprise in-person showings (as when the prospective buyer and/or their agent physically visit the real estate to make a personal study and assessment of that property) (0022); some examples of specific variables that may be considered useful in at least some application settings include (but are not limited to)…showing traffic (0035, 0048); The outputted results as described herein can be conveyed to interested parties in any of a variety of ways…Such a report can contain property information, showing information, property feedback information from showing activity (0075, Fig. 6, Fig. 7, Fig. 11)]
	Smintina teaches ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval. Wu teaches predicting sales of listings. Humphries teaches predicting sales of listings. Adiga teaches determining effect of price on distribution of time to sell property. Lazarre teaches the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
The difference between the combination of Smintina, Wu, Humphries, and Adiga and Lazarre is that the combination of Smintina, Wu, Humphries, and Adiga does not appear to explicitly recite wherein the transaction information corresponds to movement information of a person related to the object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features for the leveraged usage of information regarding real estate offerings to forecast one or more of buyer demand, real estate pricing, and real estate marketing effectiveness (as taught by Lazarre), the features for displaying a probability view comprising a plurality of prices and time intervals (as taught by Adiga), the features for automatically determining a current value for a home (as taught by Humphries), and the features for predicting sales of listings (as taught by Wu) with the system and method for ranking real estate based on its value and other factors and calculating a probability that a real estate property is likely to be sold within a specific time interval (as taught by Smintina) in order to utilize forecasting models to predict the future of real estate markets (and hence the near-term demand for real estate), set an appropriate asking price for a given real estate parcel (Lazarre 0006), to provide useful objective information regarding the relative success that any of these representatives/brokers may likely achieve with respect to selling the seller's particular property (Lazarre 0005), and to inform the seller as to more specific concerns (such as, for example, the likelihood that a listing on a particular realtor's website will result in a specific number of showings of the seller's property, which in turn can be expected to result in offers and sales) (Lazarre 0005).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./           Examiner, Art Unit 3689                                                                                                                                                                                             
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689